Case 2:19-cv-03619-ODW-RAO Document 46 Filed 03/26/21 Page 1 of 2 Page ID #:818




 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
                       United States District Court
 9
                       Central District of California
10
11   KERRY MORIARTY,                         Case № 2:19-cv-03619-ODW (RAOx)
12        Plaintiff and Counter-Defendant,   JUDGMENT
13        v.
14   INTEGON NATIONAL INSURANCE
15
     COMPANY,

16        Defendant and Counter-Claimant,

17        v.
18   SERVIS ONE, INC. DBA BSI
     FINANCIAL SERVICES,
19
          Counter-Defendant.
20
21
22
23
24
25
26
27
28
Case 2:19-cv-03619-ODW-RAO Document 46 Filed 03/26/21 Page 2 of 2 Page ID #:819




 1                                      JUDGMENT
 2         In accordance with the Court’s Order Granting in Part Defendant/Counter-
 3   Claimant Integon National Insurance Company’s (“Integon”) Motion for Summary
 4   Judgment, (MSJ Order, ECF No. 44), and the Court’s Order Dismissing Integon’s
 5   Counterclaim, (Order Dismissing Counterclaim, ECF No. 45), it is hereby
 6   ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor of
 7   Defendant Integon on all of Plaintiff Kerry Moriarty’s claims. The Clerk of the Court
 8   shall close this case.
 9
10         IT IS SO ORDERED.
11
12         March 26, 2021              ____________________________________
13                                              OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
